DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 2-8-2021 is acknowledged.
Claims included in the prosecution are 1, 5-8, 10-13, 15-17, 20 and 40-46.
The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1, 5-8, 10-13, 15-17, 20 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman (9,242,980) in combination with WO 2010/023216, Baras (US 2011/0318407) individually or in combination, further in view of Kesari (us 2014/0356416), McGhee (US 2014/0271821), Nilssen (US 2012/0148663) individually or in combination or vice versa.
Wightman teaches liposomal formulations containing the TLR agonist, 3 M-052). The liposomes are made using the neutral phospholipid, DOPC. The compositions further contain an antigen such as influenza antigens.  (Abstract, Figure on columns 1-2, col. 3, lines 5-15,column 4, lines 1-31, Examples, col. 13, line 41 through col. 14, line 11, and claims).
	What is lacking in Wightman’s liposomes is the inclusion of PEGylated lipid and cholesterol. Wightman also lacks the teaching of the use of combination of TLR4 and TLR 7/8 agonists.
	WO teaches that TLR agonists are immunostimulants and in one embodiment teaches the use of a combination of these agonists. WO is also suggestive of the use of liposomes (Abstract, pages 6-8, 22, 29-30, Examples and claims).
	Baras while disclosing virus vaccine compositions teaches that liposomes, TLR 4, TLR 7/8 are vaccine adjuvants and suggests the use of the combination of the liposomes and TLR agonists (Abstract, 0025-0027, 0060-0061)
Kesari discloses liposomes containing DSPC, cholesterol and DSPE-PEG (2000) for the delivery of drugs (Abstract, 0098 and claims).
	McGhee discloses sterically stabilized liposomes containing DSPC, cholesterol and DSPE-PEG (2000) for the delivery of drugs (Abstract, 0008, 0047-0052, 0061, 0064, 0067, Table 1 and claims).
	Nilssen discloses liposomes containing DSPC, cholesterol and DSPE-PEG (2000) (Abstract, 0014, 0043, 0046, 0048, 0055, 0070-0072, 0077, 0080, 0086, 0094, 0098, 0101, 0104, 0106-0109, Table 10, 0118, 0127).
.
2.	Claims 1, 5-8, 10-13, 15-17, 20 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman (9,242,980) in view Carson (US 2014/0302120) or vice versa, further in view of WO 2010/023216, Baras (US 2011/0318407) individually or in combination.
	Wightman as discussed above teaches liposomal formulations containing the TLR agonist, 3 M-052). The liposomes are made using the neutral phospholipid, DOPC. The compositions further contain an antigen.  (Abstract, Figure on columns 1-2, col. 3, lines 5-15,column 4, lines 1-31, Examples, col. 13, line 41 through col. 14, line 11, and claims).
	The teachings of WO and Baras have been discussed above.
	What is lacking in Wightman’s liposomes is the inclusion of PEGylated lipid and cholesterol.

	It would have been obvious to one of ordinary skill in the art to use phosphatidylcholine such as DSPC or DPPC, cholesterol and PEG-DSPE as the liposomal lipids in the liposomes of Wightman with a reasonable expectation of success since these lipids are commonly used in the liposomes for drug delivery as shown by Wightman for the delivery of 3M-052 and antigen. Alternately, to include the TLR agonists taught by Wightman with the expectation of obtaining at least an additive effect in the liposomes of Carson would have been obvious to one of ordinary skill in the art since the liposomes of both Wightman and Carson are drawn to TLR agonist delivery. The use of a combination of TLR4 and TLR7/8 agonists together, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art since WO teaches that a combination of these agonists could be used. One or ordinary skill in the art would be motivated further since Baras teaches that these agonists and liposomes are adjuvants and could be used together.

3.	Claims 1, 5-8, 10-13, 15-17, 20 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Wightman (9,242,980) in combination with WO 2010/023216, Baras (US 2011/0318407) individually or in combination, further in view of Kesari (us 2014/0356416), McGhee (US 2014/0271821), Nilssen (US 2012/0148663) individually  rejected under 35 U.S.C. 103 as being unpatentable over Wightman (9,242,980) in view Carson (US 2014/0302120) or vice versa, further in view of WO 2010/023216, Baras (US 2011/0318407) individually or in combination. both as set forth above, further in view of Reed (8,609,114).
	The teachings of Wightman, Kesari, McGhee, Nilssen, Carson, WO and Baras have been discussed above.
	What is lacking in Wightman, Kesari, McGhee, Nilssen, Carson WO, Baras is the teaching of inclusion of GLA.
	Reed discloses compositions and methods of enhancing an immune response using an antigen and immunological adjuvant, claimed synthetic GLA in a pharmaceutical carrier. Liposomes are the suggested carriers for the compositions by Reed (Abstract, col. 2, lines 55-65, col. 4, lines 9-41, col. 43, lines 52-56, Example 3 and claims). Although Reed teaches phospholipids, he does not specify the specific phospholipids making the liposomes.
	It would have been obvious to one of ordinary skill in the art to include GLA in the liposomes of Wightman would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Reed teaches that a combination of GLA and TLR agonist could be used in the liposomal formulations containing antigens for the treatment of diseases. Although Reed does not specifically teach the antigens H5N1 and LecA, in view of Reed’s teachings of antigens from several species, it would have been obvious to one of ordinary skill in the art to select a known antigen such as H5N1 or LecA to treat specific diseases with a reasonable expectation of success.
s 40 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Wightman (9,242,980) in combination with WO 2010/023216, Baras (US 2011/0318407) individually or in combination, further in view of Kesari (us 2014/0356416), McGhee (US 2014/0271821), Nilssen (US 2012/0148663) individually or in combination or vice versa; OR 2) Claims 1-13, 15-18, 20 and 40-41are rejected under 35 U.S.C. 103 as being unpatentable over Wightman (9,242,980) in view Carson (US 2014/0302120) or vice versa, further in view of WO 2010/023216, Baras (US 2011/0318407) individually or in combination. both as set forth above, further in view of Mansour (US 204/0234404).
	The teachings of Wightman, Kesari, McGhee, Nilssen, Reed, Carson, WO and Baras have been discussed above.
	As pointed out above, Wightman and Reed do not specify the claimed antigen.
Mansour teaches liposomes containing H5N1 antigen for vaccination. The liposomes contain DOPC and cholesterol and could include lipid modified PEG (0148-0151, 0177, Example and claim 11).
It would have been obvious to one of ordinary skill in the art to use H5N1 as the antigen in the liposomes of Wightman with a reasonable expectation of success since H5N1 is a known antigen and could be delivered using liposomes as shown by Mansour.
5.	Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Wightman (9,242,980) in combination with WO 2010/023216, Baras (US 2011/0318407) individually or in combination, further in view of Kesari (us 2014/0356416), McGhee (US 2014/0271821), Nilssen (US 2012/0148663) individually or in combination or vice versa; OR 2) Claims 1-13, 15-18, 20 and 40-41are rejected under 35 U.S.C. 103 as being Wightman (9,242,980) in view Carson (US 2014/0302120) or vice versa, further in view of WO 2010/023216, Baras (US 2011/0318407) individually or in combination. both as set forth above, further in view of Kim (9,333,250) or Watnick (US 2015/0150959).
	The teachings of Wightman, Kesari, McGhee, Nilssen, Reed, Carson, WO and Baras have been discussed above.
	As pointed out above, Wightman and Reed do not specify the claimed antigen.
	Kim while disclosing liposomal vaccine preparations teaches LecA as one of the antigens (Abstract, col. 17, lines 28-41, col. 22, lines 21-47 and Table 4).
	Watnick teaches that LecA contributes to the biofilm development in P. aeruginosa (Abstract, 0079 and 0214).
	It would have been obvious to one of ordinary skill in the art to use LecA as the antigen in the liposomes of Wightman with a reasonable expectation of success since LecA is a known antigen and could be delivered using liposomes as suggested by Kim and Watnick.
	Applicant’s arguments have been fully considered, but are not found to be moot in view of the new rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612